Exhibit 10.1

[Conformed Copy]

FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated September 28, 2011, by and among COLTEC INDUSTRIES
INC, a Pennsylvania corporation (“Coltec”), COLTEC INDUSTRIAL PRODUCTS LLC, a
Delaware limited liability company (“CIP”), GGB LLC, a Delaware limited
liability company (“GGB LLC”), CORROSION CONTROL CORPORATION, a Colorado
corporation (“CCC”), STEMCO LP, a Texas limited partnership (“Stemco LP (TX)”),
STEMCO KAISER INCORPORATED, a Michigan corporation (“Kaiser”), TECHNETICS GROUP
LLC, a North Carolina limited liability company (“Technetics”), TECHNETICS GROUP
DAYTONA, INC., a Delaware corporation formerly known as Tara Technologies
Corporation (“Technetics Daytona”), KENLEE DAYTONA LLC, a Delaware limited
liability company (“KenLee”), APPLIED SURFACE TECHNOLOGY, INC., a California
corporation (“Applied Surface”), BELFAB, INC., a Delaware corporation (“Belfab”;
Coltec, CIP, GGB LLC, CCC, Stemco LP (TX), Kaiser, Technetics, Technetics
Daytona, KenLee, Applied Surface, and Belfab are each individually referred to
herein as a “Borrower” and collectively as “Borrowers”), ENPRO INDUSTRIES, INC.,
a North Carolina corporation (“Parent”), COLTEC INTERNATIONAL SERVICES CO., a
Delaware corporation (“Coltec International”), GGB, INC., a Delaware corporation
(“GGB Inc.”), STEMCO HOLDINGS, INC., a Delaware corporation (“Stemco Holdings”),
COMPRESSOR PRODUCTS HOLDINGS, INC., a Delaware corporation (“Compressor
Products”), COMPRESSOR SERVICES HOLDINGS, INC., a Delaware corporation
(“Compressor Services”), BEST HOLDINGS I, INC., a Delaware corporation (“Best
Holdings”; Coltec International, GGB Inc., Stemco Holdings, Compressor Products,
Compressor Services, and Best Holdings are each individually referred to herein
as a “Subsidiary Guarantor” and collectively as “Subsidiary Guarantors”); the
various financial institutions party to the Loan Agreement (as defined below)
from time to time (together with their respective successors and permitted
assigns, the “Lenders”); and BANK OF AMERICA, N.A., a national banking
association, in its capacity as a Lender and collateral and administrative agent
for the Lenders (together with its successors in such capacity, “Agent”).

Recitals:

Parent, Borrowers, Subsidiary Guarantors, Agent, and the Lenders are parties to
that certain Second Amended and Restated Loan and Security Agreement dated
March 31, 2011 (as at any time amended, restated, modified or supplemented, the
“Loan Agreement”), pursuant to which Agent and the Lenders have extended certain
loans and other financial accommodations to Borrowers.

Parent, Borrowers, and Subsidiary Guarantors have requested that Agent and the
Lenders agree to amend the Loan Agreement to, among other things, increase the
amount of the “Revolver Commitments” from $125,000,000 to $175,000,000.

Subject to the terms and conditions set forth herein, Agent and the Lenders are
willing to enter into this Amendment.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) By deleting the definitions of “Applicable Margin”, “Borrowing Base”, “Cash
Dominion Cure Event”, “Cash Dominion Period”, “Fixed Charges”, “Permitted Fixed
Asset Debt”, “Permitted Term Loan”, “Revolver Commitment”, and “Secured Bank
Product Provider” set forth in Section 1.1 of the Loan Agreement, and by
substituting in lieu thereof the following new definitions:

Applicable Margin - a percentage on a per annum basis equal to 0.75% with
respect to Revolver Loans that are Base Rate Loans, and 1.75% with respect to
Revolver Loans that are LIBOR Loans, provided, that, following Agent’s receipt
of the financial statements and Compliance Certificate required pursuant to
Section 10.1.3 for each Fiscal Quarter ending on or after December 31, 2011, the
Applicable Margin shall be increased or (if no Default or Event of Default
exists) decreased (provided that upon any waiver or cure of an applicable Event
of Default, the decrease to the Applicable Margin shall be implemented on the
Business Day next succeeding the date of such waiver or cure), based upon
Average Availability, as follows:

 

Level

   Average Availability    LIBOR Loans     Base Rate Loans  

I

   <$45,000,000      2.25 %      1.25 % 

II

   ³$45,000,000 but <$85,000,000      2.00 %      1.00 % 

III

   ³$85,000,000      1.75 %      0.75 % 

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis according to Average
Availability for the Fiscal Quarter period ending on the last day of each Fiscal
Quarter. Except as set forth in the last sentence hereof (or in the
parenthetical set forth above), any such increase or reduction in the Applicable
Margin provided for herein shall be effective three (3) Business Days after
receipt by Agent of the financial statements and corresponding Compliance
Certificate for each Fiscal Quarter. If the financial statements and the
Compliance Certificate are not received by Agent by the date required pursuant
to Section 10.1.3 (after giving effect to the applicable cure period set forth
in Section 12.1.3), at the election of the Required Lenders the Applicable
Margin shall be determined based on Level I in the above table until such time
as such financial statements and Compliance Certificate are received and any
Event of Default resulting from a failure timely to deliver such financial
statements or Compliance Certificate is waived in writing by Agent and Lenders;
provided, however, that Agent and Lenders shall be entitled to accrue and
receive interest at the Default Rate to the extent authorized by Section 3.1.5;
provided, further, that no change shall be made in the levels set forth above
solely due to any termination of the Commitments and, in such event, the levels
shall be determined as of the date of such termination and shall no longer be
subject to reduction or increase.

Borrowing Base - on any date of determination thereof, an amount equal to
(i) the sum of (a) 85% of the Net Amount of Eligible Accounts of Borrowers on
such date, plus (b) the Inventory Formula Amount, plus (c) the Fixed Asset
Formula Amount,



--------------------------------------------------------------------------------

minus (ii) the Availability Reserve. Notwithstanding anything in this Agreement
to the contrary, the amount of the Inventory Formula Amount comprising the
Borrowing Base shall not at any time exceed 50% of the total amount of the
Borrowing Base.

Cash Dominion Cure Event - means, following the commencement of a Cash Dominion
Period, (a) no Event of Default exists and (b) Availability is greater than or
equal to the greater of (i) the lesser of 15% of (A) the Borrowing Base or
(B) the Commitments, or (ii) $17,500,000, in each case, on each day for a period
of three (3) consecutive months.

Cash Dominion Period - the period commencing on the day that (a) an Event of
Default occurs, or (b) Availability is less than an amount equal to the greater
of (i) the lesser of 15% of (A) the Borrowing Base or (B) the Commitments, or
(ii) $17,500,000, and ending on the date that a Cash Dominion Cure Event occurs.

Fixed Charges - with respect to any fiscal period of Parent and its consolidated
Subsidiaries on a Consolidated basis, without duplication, (i) interest expense
(but excluding from interest expense any non-cash interest expense attributable
to the accretion of Debt discount to the extent that such non-cash interest
expense is included therein), plus (ii) Capital Expenditures (excluding Capital
Expenditures funded with Debt other than Revolver Loans, but including, without
duplication, principal payments with respect to such Debt), plus (iii) scheduled
principal payments of Debt, plus (iv) federal, state, local and foreign income
taxes (excluding deferred taxes), plus (v) all Distributions made by Parent
during such fiscal period, plus (vi) the amortization of the Fixed Asset Formula
Amount component of the Borrowing Base. Notwithstanding anything herein to the
contrary, in no event shall any PIK Interest be included in the calculation of
“Fixed Charges” under this Agreement; provided, however, that, in all events,
any payments made in cash under the Coltec Subordinated Note or the Stemco
Subordinated Note, including pursuant to Section 1 of the Coltec Subordinated
Note or Section 1 of the Stemco Subordinated Note, shall constitute “Fixed
Charges” under this Agreement.

Permitted Fixed Asset Debt - Debt of Obligors and their Subsidiaries that is
(i) not in excess of $10,000,000 in aggregate principal amount outstanding at
any time and secured only by a Fixed Asset Lien, or (ii) the Permitted Term
Loan. For the purposes of this definition, (a) any such Debt (but not any
increase in the principal amount thereof after the Closing Date) that is listed
on Schedule 10.2.3 shall not be included in the calculation of the amount of
Permitted Fixed Asset Debt and (b) the principal amount of any Debt consisting
of capitalized leases shall be computed as a Capitalized Lease Obligation. Agent
and the Lenders agree to subordinate the Lien granted in favor of Agent on
Pledged Fixed Assets granted under this Agreement and the other Loan Documents
to any Fixed Asset Lien granted in connection with Permitted Fixed Asset Debt
permitted to be incurred pursuant to clause (i) of the first sentence of this
definition if (x) the holder of such Fixed Asset Lien requests that Agent and
the Lenders agree to subordinate Agent’s Lien, and (y) the agreement pursuant to
which such Fixed Asset Lien is granted is permitted by the terms of this
Agreement.

Permitted Term Loan - a term loan, the proceeds of which shall be solely used
for the financing of one or more acquisitions,

(a) up to a principal amount that, after giving pro forma effect thereto, does
not result in a pro forma Senior Secured Leverage Ratio

 

- 3 -



--------------------------------------------------------------------------------

greater than 2.50 to 1.00 (and, in all events, is not greater than
$200,000,000),

(b) on generally accepted market terms and conditions (including (i) a maturity
date that is on or after the date that is 90 days after the Commitment
Termination Date, and (ii) a weighted average life to maturity from the
incurrence of the initial tranche of the Permitted Term Loan that is at least
four years),

(c) secured by any or all of the Property of Obligors that does not constitute
Collateral under this Agreement (such Property is referred to herein as the
“Other Assets”), it being acknowledged that the Pledged Fixed Assets may secure
a Permitted Term Loan in accordance with clause (iii) of the following proviso,
provided that,

(i) in the event such Permitted Term Loan shall be secured by a Lien upon any
portion of the Collateral (other than Pledged Fixed Assets), Obligors shall
grant to Agent, for the benefit of itself and Lenders, a second priority Lien
upon the Other Assets,

(ii) in the event the Obligors agree to grant to Agent, for the benefit of
itself and Lenders, a second priority Lien upon the Other Assets, Agent and the
Lenders agree to permit Obligors to grant, for the benefit of the lenders of the
Permitted Term Loan, a second priority Lien upon the Collateral (other than
Pledged Fixed Assets), and

(iii) in the event such Permitted Term Loan shall be secured by a first priority
Lien on the Pledged Fixed Assets, (A) Agent shall subordinate its first priority
Lien upon the Pledged Fixed Assets so that, after giving effect to such
Permitted Term Loan, Agent shall have a second priority Lien upon the Pledged
Fixed Assets, and (B) the Fixed Asset Formula Amount shall be eliminated from
the Borrowing Base, and if an Out-of-Formula Condition shall exist, Borrowers
shall, on the sooner to occur of the first Business Day after any Borrower has
obtained knowledge thereof or Agent’s demand, repay the outstanding Revolver
Loans in accordance with Section 5.2.1(iii) of this Agreement,

(d) subject to an intercreditor agreement satisfactory to the Required Lenders
in their sole and absolute discretion, and

(e) that may be incurred if, immediately before and immediately after giving pro
forma effect thereto, (i) no Default or Event of Default shall exist, and
(ii) Availability is not less than an amount equal to the greater of (A) the
lesser of 15% of (I) the Borrowing Base or (II) the Commitments, or
(B) $20,000,000.

 

- 4 -



--------------------------------------------------------------------------------

Revolver Commitment - at any date for any Lender, the obligation of such Lender
to make Revolver Loans and to purchase participations in LC Obligations pursuant
to the terms and conditions of this Agreement, which shall not exceed the
principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on Schedule I to this Agreement or the principal amount
set forth in the Assignment and Acceptance by which it became a Lender, as
modified from time to time pursuant to the terms of this Agreement (including
Section 2.2) or to give effect to any applicable Assignment and Acceptance; and
“Revolver Commitments” means the aggregate principal amount of the Revolver
Commitments of all Lenders, the maximum amount of which on any date shall be
$175,000,000 as increased from time to time pursuant to Section 2.2.

Secured Bank Product Provider - (a) BofA or any of its Affiliates; and (b) any
other Lender or Affiliate of a Lender that is providing a Bank Product, provided
such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, by 10 days after the Closing Date for Bank Products in
existence on the Closing Date or 10 days following creation of the Bank Product
for Bank Products created after the Closing Date, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 13.20. Such provider may thereafter provide written notice to
Agent from time to time (but not more frequently than monthly) updating such
maximum amount and the methodology for calculating such amount.

(b) By adding the following new definitions of “Eligible Equipment”, “Eligible
Real Property”, “First Amendment Date”, “Fixed Asset Formula Amount”, “Fixed
Asset Sublimit”, “Permitted De Minimis Liens”, and “Pledged Fixed Assets” to
Section 1.1 of the Loan Agreement, in proper alphabetical sequence:

Eligible Equipment - Equipment that Agent, in its Credit Judgment, deems to be
Eligible Equipment. Without limiting the generality of the foregoing, no
Equipment shall be Eligible Equipment unless: (a) such Borrower has good title
to such Equipment, and such Equipment is owned by a Borrower, is subject to
Agent’s first priority Lien and no other Lien or interest that is not a
Permitted Lien (other than a Permitted De Minimis Lien), shall be in good
working order and condition (ordinary wear and tear excepted), and is used or
held for use by such Borrower in the Ordinary Course of Business; (b) it is
located in the United States of America at premises owned or leased by a
Borrower, provided that, if such Equipment is located on premises leased by a
Borrower, (i) the lessor of such premises shall have delivered in favor of Agent
a Lien Waiver with respect to such premises, or (ii) a Rent Reserve with respect
to such premises has been established by Agent; (c) a Borrower has the right
(whether contractually or otherwise) to grant to Agent a Lien upon such
Equipment, and such Equipment shall not be subject to any Restrictive Agreement;
(d) it does not constitute a fixture; (e) it is insured in an amount acceptable
to Agent, and Agent is named lender’s loss payee in respect of such insurance;
(f) it does not constitute an accession to Equipment that does not meet the
criteria to qualify as Eligible Equipment; and (g) Agent shall have received
appraisals for such Equipment that (i) with respect to appraisals received
before April 1, 2012, are acceptable to the Required Lenders in their reasonable
judgment exercised in a manner consistent with their customary practices or
otherwise in good faith (it being acknowledged that the appraisals of Equipment
received by the Agent in the month of September 2011 are acceptable to the
Required Lenders), and (ii) with respect to

 

- 5 -



--------------------------------------------------------------------------------

appraisals received on or after April 1, 2012, are acceptable to Agent in its
Credit Judgment. For the avoidance of doubt, each Borrower acknowledges and
agrees that Equipment subject to Permitted Fixed Asset Debt shall not be
Eligible Equipment.

Eligible Real Property - Real Property that Agent, in its Credit Judgment, deems
to be Eligible Real Property. Without limiting the generality of the foregoing,
no Real Property shall be Eligible Real Property unless: (a) it is owned by a
Borrower; (b) it is located in the United States of America; (c) it is subject
to Agent’s first priority Lien and no other Lien or interest that is not a
Permitted Lien (other than a Permitted De Minimis Lien); (d) if any improvements
are located thereon, such improvements are insured in an amount acceptable to
Agent in its Credit Judgment, and Agent is named mortgagee in respect of such
insurance; (e) Agent is the insured under a mortgagee title insurance policy
that contains no exceptions to title that are not Permitted Liens (other than a
Permitted De Minimis Lien) or that are not otherwise acceptable to Agent in its
Credit Judgment, which title insurance policy is otherwise acceptable to Agent
in its Credit Judgment; and (f) with respect to such Real Property, Agent shall
have received, in form and substance satisfactory to Agent in its Credit
Judgment, (i) a completed Phase I (and, if requested by Agent, Phase II)
environmental assessment report that, among other things, does not indicate any
material pending, threatened, or existing environmental liability or
non-compliance with Environmental Laws or other Applicable Law, (ii) an ALTA
survey (or such other survey that is acceptable to Agent in its Credit Judgment)
by a land surveyor duly registered and licensed in the state in which such Real
Property is located, (iii) a flood zone certificate or report and, if requested
by Agent, flood insurance satisfactory to Agent shall have been procured and
evidence thereof provided to Agent, (iv) a legal opinion from Borrowers’ counsel
who practice in the jurisdiction in which such Real Property is located, which
legal opinion shall address, among other things, the enforceability and
perfection of Agent’s Liens upon such Real Property, (v) estoppel certificates
from any third party tenants of such Real Property, and (vi) appraisals of such
Real Property as requested by Agent that are in compliance with all Applicable
Law, including the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, Pub. L. No. 101-73. 103 Stat. 183 (1989), provided that, with respect
to appraisals of Real Property delivered before April 1, 2012, such appraisals
shall be acceptable to the Required Lenders in their reasonable judgment
exercised in a manner consistent with their customary practices or otherwise in
good faith.

First Amendment Date - September 28, 2011.

Fixed Asset Formula Amount - on any date of determination, the Fixed Asset
Sublimit, as amortized on a 7-year straight line basis commencing on April 1,
2012, and on the first day of each Fiscal Quarter thereafter; provided that,
(a) with the consent of all Lenders, Borrowers shall have a one-time option to
restart the amortization of the Fixed Asset Formula Amount after April 1, 2012,
by demonstrating to Agent and the Lenders, through the appraisal or pledge, or
both, of additional Fixed Assets or otherwise, that the Fixed Asset Sublimit
equals $50,000,000 at the time of such amortization restart, (b) on the date
that the Permitted Term Loan shall be secured by a first priority Lien on the
Pledged Fixed Assets, the Fixed Asset Formula Amount shall be $0 on such date
and at all times thereafter, and (c) in connection with any disposition of
Pledged Fixed Assets in accordance with a Permitted Asset Disposition (including
pursuant to the disposition of a business unit or business line) that are
included in calculating the Fixed Asset Formula Amount and that are not replaced
with Pledged Fixed Assets of like function and value acquired before or
contemporaneously with such disposition and that are not encumbered

 

- 6 -



--------------------------------------------------------------------------------

by any Liens, the Fixed Asset Formula Amount shall be reduced by an amount equal
to (i) the applicable advance rate set forth in the definition of Fixed Asset
Sublimit, multiplied by (ii) the appraised value of the Pledged Fixed Assets
included in the calculation of the Fixed Asset Formula Amount that are disposed
of, as amortized at such time, unless, after giving effect to such Permitted
Asset Disposition, the amount calculated pursuant to clause (b) of the
definition of Fixed Asset Sublimit, as amortized and in effect at such time,
exceeds the Fixed Asset Sublimit, as amortized and in effect at that time.

Fixed Asset Sublimit - on any date of determination, an amount equal to the
lesser of (a) $50,000,000 and (b) the sum of (i) 80% of the appraised net
orderly liquidation value of Eligible Equipment, plus (ii) 75% of the appraised
fair market value of Eligible Real Property.

Permitted De Minimis Liens - Liens on Obligors’ Property with an aggregate fair
market value that is not greater than $1,000,000, and securing aggregate
obligations that are not greater than $1,000,000; provided, however, that such
Liens shall not encumber more than $250,000 of Collateral that would otherwise
be included in calculating the Borrowing Base.

Pledged Fixed Assets - with respect to each Obligor, (a) all of such Obligor’s
existing and future Equipment, (b) contracts and other documents that evidence
the ownership of or that otherwise directly relate to, any such Equipment,
(c) all General Intangibles that relate in any way to any such Equipment, (d) to
the extent pledged by such Obligor pursuant to a mortgage, deed of trust or
similar documentation in favor of Agent, for the benefit of Secured Parties, the
Real Property of such Obligor, and (e) all proceeds and products of the
foregoing.

(c) By deleting clause (xv) of the definition of “Eligible Account” set forth in
Section 1.1 of the Loan Agreement, and by substituting in lieu thereof the
following new clause (xv):

(xv) the Account is subject to a Lien other than a Permitted Lien (other than a
Permitted De Minimis Lien);

(d) By deleting clause (vii) of the definition of “Eligible Inventory” set forth
in Section 1.1 of the Loan Agreement, and by substituting in lieu thereof the
following new clause (vii):

(vii) it is at all times subject to Agent’s duly perfected, first priority
security interest and no other Lien except, in each case, a Permitted Lien
(other than a Permitted De Minimis Lien);

(e) By deleting the reference to “and” at the end of clause (x) of the
definition of “Restricted Investment” in Section 1.1 of the Loan Agreement, by
re-designating clause (xi) of such definition as clause (xii), and by adding the
following new clause (xi) to such definition, in proper numerical sequence:

(xi) any Permitted Distribution constituting a Distribution under clause (ii) of
the definition thereof, including the purchase of the call option entered into
by Parent in connection with its issuance of the Convertible Debentures that
entitles Parent to purchase shares of its stock from BofA at $33.79 per share;
and

(f) By deleting the reference to “$175,000,000” set forth in Section 2.2.1 of
the Loan

 

- 7 -



--------------------------------------------------------------------------------

Agreement, and by substituting in lieu thereof a reference to “$225,000,000”.

(g) By deleting the second to last sentence of Section 2.2.1 of the Loan
Agreement, and by substituting in lieu thereof the following new sentence:

Upon the addition of any Lender, or the increase in the Commitment of any
Lender, Commitments set forth on Schedule I to this Agreement shall be amended
by Agent and the Borrowers to reflect such addition or such increase.

(h) By deleting Section 3.2.2 of the Loan Agreement, and by substituting in lieu
thereof the following new Section 3.2.2:

3.2.2 Unused Line Fee. Borrowers shall be jointly and severally obligated to pay
to Agent for the Pro Rata benefit of Lenders a fee equal to 0.375% per annum of
the amount by which the Average Revolver Loan Balance for any month (or portion
thereof that the Commitments are in effect) is less than the Commitments, such
fee to be paid monthly, in arrears, on the first day of each month; but if the
Commitment Termination Date shall occur on a day other than the first day of a
month, then any such fee payable for the month in which termination shall occur
shall be paid on the Commitment Termination Date.

(i) By adding the following sentence to the end of clause (iii) of Section 5.2.1
of the Loan Agreement:

Without limiting the generality of the foregoing, on the date that the Permitted
Term Loan shall be secured by a first priority Lien on the Pledged Fixed Assets,
and if an Out-of-Formula Condition shall exist at the time (or as a result)
thereof, Borrowers shall repay the outstanding Revolver Loans to reduce the
aggregate unpaid principal amount of all Revolver Loans by an amount equal to
such excess in accordance with the terms and provisions set forth in this clause
(iii).

(j) By deleting Section 7.1 of the Loan Agreement, and by substituting in lieu
thereof the following new Section 7.1:

7.1 Grant of Security Interest. To secure the prompt payment and performance of
all of the Obligations, each Obligor hereby (a) confirms the mortgage, pledge
and assignment to Agent, for the benefit of the Secured Parties of the
Collateral under (and as defined in) the Existing Loan Agreement and the other
Existing Loan Documents, and the creation in favor of Agent, for the benefit of
the Secured Parties, under the Existing Loan Agreement and such other Existing
Loan Documents of a continuing Lien in such Collateral, all as security for the
Obligations, in each case solely to the extent such Collateral is subject to the
grant set forth in paragraph (b) below and thus continues to constitute
Collateral as defined in this Agreement, and (b) grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon the
following Property and interests in Property of such Obligor, whether now owned
or existing or hereafter created, acquired or arising and wheresoever located:

 

  (i) all Inventory;

 

  (ii)

all contracts, documents of title and other Documents that evidence the
ownership of or right to receive or possess, or that

 

- 8 -



--------------------------------------------------------------------------------

  otherwise directly relate to, any Inventory, including contracts and documents
that relate to the acquisition or sale or other disposition of any Inventory;

 

  (iii) all rights of an unpaid vendor with respect to Inventory;

 

  (iv) all Accounts and other Receivables (other than Receivables arising from
the sale or other disposition of Real Property) and other than receivables
related to any asbestos insurance policies of any Obligor;

 

  (v) all contracts out of which any Receivable included in the Collateral has
arisen and all rights under each such contract;

 

  (vi) all Deposit Accounts Collateral;

 

  (vii) all Intercompany Loans, however evidenced and whenever made;

 

  (viii) all General Intangibles (including Intellectual Property affixed to any
Inventory or used in connection with the sale or marketing thereof),
Instruments, Chattel Paper (including Electronic Chattel Paper), Documents,
Letter-of-Credit Rights and Supporting Obligations, in each case to the extent
arising out of, relating to, given in exchange or settlement for, governing or
involving any of the Collateral;

 

  (ix) all cash and Cash Equivalents of any kind, including cash and Cash
Equivalents of any kind (a) at any time deposited with or held by Agent or any
other agent under this Agreement or any other Secured Party, or (b) acquired at
any time by an Obligor with proceeds of any Collateral or proceeds of Loans or
other extensions of credit under this Agreement;

 

  (x) all Commercial Tort Claims;

 

  (xi) all rights in or under any business interruption insurance policy,
including all rights to payment thereunder;

 

  (xii) all Pledged Fixed Assets;

 

  (xiii) all substitutions for and replacements, products and cash and non-cash
Proceeds of any of the foregoing items of Collateral, including Proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing items of the
Collateral; and

 

  (xiv)

all books and records (including all Receivable Records, records relating to
Inventory, and all other books, records, account ledgers, data processing
records and data stored electronically) to the extent evidencing, relating to or
referring to any of the

 

- 9 -



--------------------------------------------------------------------------------

  foregoing items of Collateral.

Agent and each Lender hereby (x) waive any failure of any Obligor to pledge any
intercompany promissory notes under the Existing Loan Documents, and
(y) acknowledge and agree that the grant set forth in this Section 7.1 of this
Agreement excludes (1) rights under (but not proceeds of) any contract that
contains an enforceable restriction on an Obligor’s right to grant a security
interest to Agent, unless and until such Obligor shall have obtained consent
from the relevant party or parties thereto to the grant of the security
interest, (2) all Investment Property (including all Equity Interests of any
Obligor or any Subsidiary of any Obligor), (3) all Fixed Assets that do not
constitute Pledged Fixed Assets, and (4) all Software and Intellectual Property
embedded in Fixed Assets that do not constitute Pledged Fixed Assets.

(k) By deleting the third sentence of Section 10.1.1 of the Loan Agreement, and
by substituting in lieu thereof the following new sentence:

Agent shall have the right to (but not the obligation to request or obtain) an
Orderly Liquidation Value Appraisal if the Aggregate Revolver Outstandings at
any time exceed an amount equal to 50% of the lesser of (i) the Borrowing Base,
or (ii) the Commitments.

(l) By deleting the reference to “and” at the end of clause (xiii) of
Section 10.2.5 of the Loan Agreement, by re-designating clause (xiv) of
Section 10.2.5 of the Loan Agreement as clause (xv), and by adding the following
new clause (xiv) to Section 10.2.5 of the Loan Agreement, in proper numerical
sequence:

 

  (xiv) Permitted De Minimis Liens; and

(m) By deleting Section 10.3.1 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 10.3.1:

10.3.1 Fixed Charge Coverage Ratio. If Availability at any time is less than an
amount equal to the greater of (a) the lesser of 15% of (i) the Borrowing Base
or (ii) the amount of the Commitments, or (b) $20,000,000 (which amount, in the
event of any increase in the Commitments in accordance with Section 2.2, shall
be increased by an amount equal to 12.0% of the amount of such increase) (such
event being a “Covenant Trigger”), Obligors shall be required to maintain a
Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of the immediately
preceding fiscal month-end for which financial statements have been (or were
required to be) delivered hereunder and as of each subsequent fiscal month end;
provided, that (a) a breach of such covenant when so tested shall not be cured
by a subsequent increase of Availability above the limit set forth above, and
(b) following a Covenant Trigger, the requirement to comply with the Fixed
Charge Coverage Ratio shall no longer apply if Borrowers have maintained
Availability greater than or equal to an amount equal to the greater of (i) the
lesser of 15% of (A) the Borrowing Base or (B) the amount of the Commitments, or
(ii) $20,000,000 (which amount, in the event of any increase in the Commitments
in accordance with Section 2.2, shall be increased by an amount equal to 12.0%
of the amount of such increase) for three (3) consecutive months, after which
time the requirement to comply with the Fixed Charge Coverage Ratio shall not
apply unless a subsequent Covenant Trigger occurs. If Obligors fail to deliver
financial statements on the due date therefor (without giving effect to any cure
periods), such that the Fixed Charge Coverage Ratio cannot be calculated, the
Fixed Charge Coverage Ratio shall be deemed to be less than 1.00 to 1.00

 

- 10 -



--------------------------------------------------------------------------------

until such time as the required financial statements are actually delivered.

(n) By attaching to the Loan Agreement the Schedule I attached to this
Amendment.

(o) By deleting each Revolver Commitment reference set forth on each Lender’s
signature page to the Loan Agreement.

(p) By amending Schedule 8.1.1 to the Loan Agreement to reflect that the Real
Property located at 6525 Goforth Street, Houston, Texas 77021 is leased (and not
owned) by the PSI division of Corrosion Control Corporation.

(q) By deleting Schedule 9.1.4 to the Loan Agreement, and by attaching in lieu
thereof Schedule 9.1.4 to this Amendment.

3. Acknowledgement Regarding Appraisal of Additional Pledged Fixed Assets. Each
party hereto acknowledges and agrees that if, as a result of the advance rates
with respect to Eligible Equipment and Eligible Real Property set forth in the
Fixed Asset Sublimit applied to appraised values of Borrowers’ Pledged Fixed
Assets received by Agent prior to the date of this Amendment, Availability under
the Fixed Asset Formula Amount on the date of this Amendment is less than
$50,000,000, the parties may agree to close this Amendment and pursue appraisals
of additional Pledged Fixed Assets of Borrowers to increase Availability under
the Fixed Asset Formula Amount to $50,000,000 (as the same may be reduced at
such time based on the amortization schedule provided in the definition of Fixed
Asset Formula Amount) on a post-closing basis after the date of this Amendment
until April 1, 2012. As used in this Section, the terms “Eligible Equipment”,
“Eligible Real Property”, “Fixed Asset Formula Amount”, “Fixed Asset Sublimit”,
and “Pledged Fixed Assets” shall have the meanings set forth in the Loan
Agreement upon giving effect to the terms of this Amendment.

4. Acknowledgement Regarding Fixture Filings. Borrowers acknowledge and agree
that, on or before November 30, 2011, Borrowers shall (a) assist Agent in
preparing and filing any and all amendments to fixture filings recorded by Agent
naming a Borrower as debtor on or before the date hereof, including, without
limitation, amendments to modify the legal descriptions attached to such fixture
filings, and (b) use commercially reasonable efforts to deliver to Agent Lien
Waivers with respect to leased locations at which any Borrower maintains or
stores any Eligible Equipment, in each case, in form and substance satisfactory
to Agent in its Credit Judgment.

5. Technetics Daytona Name Change. Borrowers previously informed Agent and the
Lenders that Technetics Daytona changed its name from “Tara Technologies
Corporation” (“Tara”) to “Technetics Group Daytona, Inc.”. Technetics Daytona
hereby acknowledges and agrees that it is a “Borrower” under the Loan Agreement
and the other Loan Documents, and affirms its Obligations as a Borrower under
the Loan Agreement and the other Loan Documents, which Obligations are and shall
remain in full force and effect, both before and after giving effect to the
above-described name change. Technetics Daytona hereby further acknowledges and
agrees that, prior to giving effect to the above-described name change, Tara
granted to Agent, for the benefit of the Secured Parties, a security interest in
and Lien upon all Collateral of Tara to secure the prompt payment and
performance of all of the Obligations, and such security interest in and Lien
upon all Collateral of Tara continues in the Collateral of Technetics Daytona
after giving effect to the above-described name change with full force and
effect and without interruption or release of any kind.

6. Grant and Re-Grant of Lien. To secure the prompt payment and performance of
all of the Obligations, each Obligor hereby (a) confirms the mortgage, pledge
and assignment to Agent, for the benefit of the Secured Parties of the
Collateral under (and as defined in) the Existing Loan Agreement and

 

- 11 -



--------------------------------------------------------------------------------

the other Existing Loan Documents, and the creation in favor of Agent, for the
benefit of the Secured Parties, under the Existing Loan Agreement and such other
Existing Loan Documents of a continuing Lien in such Collateral, all as security
for the Obligations, in each case solely to the extent such Collateral is
subject to the grant set forth in paragraph (b) below and thus continues to
constitute Collateral as defined in the Loan Agreement, and (b) grants, and
re-grants, to Agent, for the benefit of Secured Parties, a continuing security
interest in and Lien upon the following Property and interests in Property of
such Obligor, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located:

 

  (i) all Inventory;

 

  (ii) all contracts, documents of title and other Documents that evidence the
ownership of or right to receive or possess, or that otherwise directly relate
to, any Inventory, including contracts and documents that relate to the
acquisition or sale or other disposition of any Inventory;

 

  (iii) all rights of an unpaid vendor with respect to Inventory;

 

  (iv) all Accounts and other Receivables (other than Receivables arising from
the sale or other disposition of Real Property) and other than receivables
related to any asbestos insurance policies of any Obligor;

 

  (v) all contracts out of which any Receivable included in the Collateral has
arisen and all rights under each such contract;

 

  (vi) all Deposit Accounts Collateral;

 

  (vii) all Intercompany Loans, however evidenced and whenever made;

 

  (viii) all General Intangibles (including Intellectual Property affixed to any
Inventory or used in connection with the sale or marketing thereof),
Instruments, Chattel Paper (including Electronic Chattel Paper), Documents,
Letter-of-Credit Rights and Supporting Obligations, in each case to the extent
arising out of, relating to, given in exchange or settlement for, governing or
involving any of the Collateral;

 

  (ix) all cash and Cash Equivalents of any kind, including cash and Cash
Equivalents of any kind (a) at any time deposited with or held by Agent or any
other agent under the Loan Agreement or any other Secured Party, or (b) acquired
at any time by an Obligor with proceeds of any Collateral or proceeds of Loans
or other extensions of credit under the Loan Agreement;

 

  (x) all Commercial Tort Claims;

 

  (xi) all rights in or under any business interruption insurance policy,
including all rights to payment thereunder;

 

- 12 -



--------------------------------------------------------------------------------

  (xii) all Pledged Fixed Assets;

 

  (xiii) all substitutions for and replacements, products and cash and non-cash
Proceeds of any of the foregoing items of Collateral, including Proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing items of the
Collateral; and

 

  (xiv) all books and records (including all Receivable Records, records
relating to Inventory, and all other books, records, account ledgers, data
processing records and data stored electronically) to the extent evidencing,
relating to or referring to any of the foregoing items of Collateral.

Agent and each Lender hereby (x) waive any failure of any Obligor to pledge any
intercompany promissory notes under the Existing Loan Documents, and
(y) acknowledge and agree that the grant set forth in this Section excludes
(1) rights under (but not proceeds of) any contract that contains an enforceable
restriction on an Obligor’s right to grant a security interest to Agent, unless
and until such Obligor shall have obtained consent from the relevant party or
parties thereto to the grant of the security interest, (2) all Investment
Property (including all Equity Interests of any Obligor or any Subsidiary of any
Obligor), (3) all Fixed Assets that do not constitute Pledged Fixed Assets, and
(4) all Software and Intellectual Property embedded in Fixed Assets that do not
constitute Pledged Fixed Assets.

7. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents to which it is a party and all of
such Borrower’s covenants, duties, indebtedness and liabilities under the Loan
Agreement and the other Loan Documents to which it is a party.

8. Acknowledgments and Stipulations. Each Borrower and Guarantor acknowledges
and stipulates that the Loan Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower or
Guarantor that are enforceable against such Borrower or Guarantor in accordance
with the terms thereof, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application affecting the enforcement of creditors’ rights generally or
by general equitable principles; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Borrower or Guarantor); and the security interests and Liens granted by
such Borrower or Guarantor in favor of Agent, for the benefit of itself and the
Lenders, are duly perfected, first priority security interests and Liens (except
with respect to those Permitted Liens that are permitted to have priority
pursuant to the Loan Documents); provided, that, no representation or warranty
is made by any Obligor as to the perfection of Agent’s Lien in any Pledged
Collateral (as defined in any Pledge Agreement) under foreign law.

9. Representations and Warranties. Each Borrower and Guarantor represents and
warrants to Agent and the Lenders, to induce Agent and the Lenders to enter into
this Amendment, that, after giving effect to the consents, waivers, and
amendments set forth in this Amendment, no Event of Default exists on the date
hereof, and all of the representations and warranties made by such Borrower or
Guarantor in the Loan Agreement are true and correct on and as of the date
hereof (except for those representations which expressly relate to an earlier
date); and the execution, delivery and performance of this Amendment have been
duly authorized by all requisite corporate action on the part of such Borrower
or Guarantor and this Amendment has been duly executed and delivered by such
Borrower or Guarantor.

 

- 13 -



--------------------------------------------------------------------------------

10. Reference to Loan Agreement. Upon the Effective Date, each reference in the
Loan Agreement or any other Loan Document to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Loan Agreement or such
other Loan Document, as amended, modified and supplemented by this Amendment.

11. Breach of Amendment. This Amendment shall be part of the Loan Agreement and
each of the other Loan Documents and a breach of any representation, warranty or
covenant herein shall constitute an Event of Default.

12. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 of this Amendment is subject to the satisfaction of each of the
following conditions precedent, each in form and substance satisfactory to Agent
(and, if expressly indicated below, Lenders), on or before September 28, 2011,
unless satisfaction thereof is specifically waived in writing by Agent:

 

  (a) Agent shall have received this Amendment, in form and substance
satisfactory to Lenders, duly executed and delivered by a Senior Officer of each
Obligor and an authorized officer of each Lender;

 

  (b) Agent shall have completed its due diligence review of Obligors, including
appraisals of Borrowers’ Equipment satisfactory to Lenders (it being
acknowledged that the appraisals of Equipment received in September 2011 by
Agent are satisfactory to the Lenders);

 

  (c) In the opinion of Agent, no material adverse change shall have occurred
with respect to Borrowers’ assets, liabilities, business, financial condition,
business prospects, or, taken as a whole, results of operations;

 

  (d) Agent shall be satisfied with all environmental aspects relating to
Borrowers and their business;

 

  (e) Agent shall have received such historic financial statements, pro forma
financial statements, and projections with respect to Borrowers as Agent deems
appropriate;

 

  (f) Agent shall have received from each Obligor resolutions, certified by a
secretary or Senior Officer of such Obligor, evidencing such Obligor’s
authorization to enter into this Amendment; and

 

  (g) Borrowers shall have paid all fees and expenses set forth in (i) the Fee
Letter dated August 19, 2011, among Borrowers, Agent, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and (ii) Section 13 of this Amendment.

13. Expenses of Agent. Borrowers agree to pay, on demand, all costs and expenses
incurred by Agent in connection with the preparation, negotiation and execution
of this Amendment and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

 

- 14 -



--------------------------------------------------------------------------------

14. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of North Carolina.

15. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

16. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement and the other Loan Documents as herein modified shall continue in full
force and effect.

17. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic (PDF) transmission shall be
deemed to be an original signature hereto.

18. Further Assurances. Each Borrower and Guarantor agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

19. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

20. Release of Claims. To induce Agent and the Lenders to enter into this
Amendment, each Borrower and Guarantor hereby releases, acquits and forever
discharges Agent and each Lender, and all officers, directors, agents,
employees, successors and assigns of Agent and each Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Borrower or Guarantor now has
or ever had against Agent or any Lender arising under or in connection with any
of the Loan Documents. Each Borrower and Guarantor represents and warrants to
Agent and each Lender that such Borrower or Guarantor has not transferred or
assigned to any Person any claim that such Borrower or Guarantor ever had or
claimed to have against Agent or any Lender.

21. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank; Signatures begin on following
page.]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BORROWERS:   COLTEC INDUSTRIES INC   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  COLTEC INDUSTRIAL PRODUCTS LLC   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  GGB LLC   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  CORROSION CONTROL CORPORATION   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  STEMCO LP   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  STEMCO KAISER INCORPORATED   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

[Signatures continue on following page.]

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

TECHNETICS GROUP LLC By:  

/s/ Robert S. McLean

Name:  

Robert S. McLean

Title:  

Vice President and Secretary

TECHNETICS GROUP DAYTONA, INC. By:  

/s/ Robert S. McLean

Name:  

Robert S. McLean

Title:  

Vice President

KENLEE DAYTONA LLC By:  

/s/ Robert S. McLean

Name:  

Robert S. McLean

Title:  

Vice President and Secretary

APPLIED SURFACE TECHNOLOGY, INC. By:  

/s/ Robert S. McLean

Name:  

Robert S. McLean

Title:  

Vice President and Secretary

BELFAB, INC. By:  

/s/ Robert S. McLean

Name:  

Robert S. McLean

Title:  

Vice President and Secretary

[Signatures continue on following page.]

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

GUARANTORS:   ENPRO INDUSTRIES, INC.   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Vice President and Treasurer

  COLTEC INTERNATIONAL SERVICES CO.   By:  

/s/ Robert S. McLean

  Name:  

Robert S. McLean

  Title:  

Vice President

  GGB, INC.   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  STEMCO HOLDINGS, INC.   By:  

/s/ Robert P. McKinney

  Name:  

Robert P. McKinney

  Title:  

Vice President and Secretary

  COMPRESSOR PRODUCTS HOLDINGS, INC.   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  COMPRESSOR SERVICES HOLDINGS, INC.   By:  

/s/ Orville Lunking

  Name:  

Orville G. Lunking

  Title:  

Treasurer

  BEST HOLDINGS I, INC.   By:  

/s/ Robert S. McLean

  Name:  

Robert S. McLean

  Title:  

Vice President and Secretary

[Signatures continue on following page.]

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A., as Agent   By:  

/s/ Andrew R. Doherty

  Name:  

Andrew A. Doherty

  Title:  

Senior Vice President

LENDERS:   BANK OF AMERICA, N.A.   By:  

/s/ Andrew R. Doherty

  Name:  

Andrew A. Doherty

  Title:  

Senior Vice President

[Signatures continue on following page.]

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Mark Bradford

Name:  

Mark Bradford

Title:  

Vice President

[Signatures continue on following page.]

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Nigel Fabien

Name:  

Nigel Fabien

Title:  

Vice President

[Signatures continue on following page.]

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Andrew C. Ashley

Name:  

Andrew C. Ashley

Title:  

Assistant Vice President

 

Notice Information: OH-01-27-1814 127 Public Square Cleveland, Ohio 44114-1306
Attention: Andrew Ashley Facsimile Number: (216) 689-8470

First Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

Schedule I

Revolver Commitments

 

Lender

   Revolver Commitment  

Bank of America, N.A.

   $ 70,000,000   

Wells Fargo Bank, National Association

   $ 45,000,000   

SunTrust Bank

   $ 30,000,000   

KeyBank National Association

   $ 30,000,000   

TOTAL:

   $ 175,000,000   



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

[See attached.]



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

 

Name   

Jurisdiction of

Incorporation

   Authorized    Issued    Issued To1 EnPro Industries, Inc.    North Carolina
  

100,000,000 Common Shares;

50,000,000 Preferred Shares;

204,150 Series A Junior Participating Preferred Shares

  

20,669,747 Common Shares;

0 Preferred Shares;

0 Series A Junior Participating Preferred Shares

  

Coltec Industries Inc (235,167 Common Shares)

 

Public (20,434,580 Common Shares)

Allwest Compressor Products ULC    Canada    1,000 shares    650 shares   
Compressor Products Holdings, Inc. Alpha Engineering SRL    Italy    —    12,688
EUR issued equity interests (of which EnPro holds 2,288 EUR)    EnPro Luxembourg
Holding Company S.a.r.l. (18.03%) The Anchor Packing Company    North Carolina
   3,750 shares    1,000 shares    Garrison Litigation Management Group, Ltd.
Applied Surface Technology, Inc.    California    1,000,000    1,000,000   
Technetics Group Daytona, Inc. (f/k/a Tara Technologies Corporation) Belfab,
Inc.    Delaware    1,000,000    100    Technetics Group Daytona, Inc. (f/k/a
Tara Technologies Corporation) Best Holdings I, Inc.    Delaware   

750,000 Preferred

250,000 Common

  

0 Preferred

91.82 Common

   Technetics Group LLC CAB Compressores Industrie e Comercio Ltda.    Brazil   
774.00 quotas    774.00 quotas    Compressor Products International Ltda. Coltec
do Brasil Produtos Industrias Ltda.    Brazil    10,309 quotas    10,309 quotas
  

Coltec Industries Inc -

9,175 quotas (89%)

 

Coltec International Services Co. - 1,134 quotas (11%)

 

1 

Unless otherwise noted , all Equity Interests are common or the equivalent and
all ownership percentages are 100%.



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

 

Name   

Jurisdiction of

Incorporation

   Authorized    Issued    Issued To1 Coltec Finance Company Ltd.    United
Kingdom    100 shares    100 shares    Coltec Industries Inc Coltec Industrial
Products LLC    Delaware    1,000 units    1,000 units    Coltec Industries Inc
Coltec Industries Inc    Pennsylvania    1,000 shares    1,000 shares    EnPro
Industries, Inc. Coltec Industries France SAS    France    60.250.000 francs   
60.250.000 francs    Garlock GmbH Coltec Industries Pacific Pte. Ltd.   
Singapore    100,000$$    100$$    Coltec Industries Inc Coltec International
Services Co    Delaware    1,000 shares    1,000 shares    Coltec Industries Inc
Compressor Products Holdings, Inc.    Delaware    1,000 shares    1,000 shares
   Coltec Industries Inc Compressor Products Holdings, Limited    United Kingdom
   10,000 shares    10,000 shares    Coltec Industries Inc Compressor Products
International Canada, Inc.    Canada    unlimited    11,000,001    EnPro
Luxembourg Holding Company S.a.r.l. Compressor Products International GMBH   
Germany    25,000 shares    25,000 shares    Garlock GmbH Compressor Products
International, Limited    United Kingdom   

10,000 Preferred Ordinary

109,964 New Ordinary

  

10,000 Preferred Ordinary

109,964 New Ordinary

   Compressor Products Holdings, Limited Compressor Products International Ltda.
   Brazil    5,000,000 reals    5,000,000 reals   

Compressor Products International, Limited (99%)

 

CPI Investments Limited (1%)

Compressor Products International (Shanghai) Co., Ltd.    China    $1,400,000   
$950,000    EnPro Hong Kong Holdings Company Limited



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

 

Name   

Jurisdiction of

Incorporation

   Authorized    Issued    Issued To1 Compressor Sales & Services Co., Ltd   
Thailand    100,000 shares    100,000 shares   

Coltec Industries Pacific Pte Ltd – 45,000 shares (45.000%)

 

CPI Asia Co., Ltd – 54,999 shares (54.999%)

 

Samuel Phillip Dunseath – 1 sharee (0.001%)

Compressor Services Holdings, Inc.    Delaware    1,000 shares    1,000 shares
   Coltec Industries Inc Corrosion Control Corporation    Colorado    1,000
shares    1,000 shares    Coltec Industries Inc CPI Investments Limited   
United Kingdom    1,000 shares    1,000 shares    Compressor Products
International, Limited CPI-Liard SAS    France    € 3,014,350    € 3,014,350   
Compressor Products International Ltd. CPI Pacific Pty Limited    Australia   
1,000 shares    1,000 shares    Compressor Products International, Limited EnPro
Corporate Management Consulting (Shanghai) Co., Ltd.    China    $150,000   
$70,000    EnPro Hong Kong Holdings Company Limited EnPro German Holding GmbH   
Germany    25,000 shares    25,000 shares    EnPro Luxembourg Holding Company
S.a.r.l. EnPro Hong Kong Holdings Company Limited    China    HKD 10,000    HKD
10,000    Coltec Industries Inc EnPro India Private Limited    India    10,000
shares    10,000 shares    Coltec Industries Pacific Pte. Ltd. EnPro Industries
International Trading (Shanghai) Co., Ltd.    China    $140,000 USD    $140,000
USD    Coltec Industries Inc



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

 

Name    Jurisdiction of
Incorporation    Authorized    Issued    Issued To1 EnPro Luxembourg Holding
Company S.a.r.l.    Luxembourg    30,000 shares    30,000 shares    GGB, Inc.
Franken Plastik GmbH    Germany    1 share, with a nominal value of DEM 2
million    1 share, with a nominal value of DEM 2 million    Garlock GmbH GGB,
Inc.    Delaware    1,000 shares    1,000 shares    Coltec Industries Inc GGB
LLC    Delaware    1,000 units    1,000 units    Coltec Industries Inc GGB
Austria GmbH    Austria    13.000.000 EUR    13.000.000 EUR    GGB, Inc. GGB
Bearing Technology (Suzhou) Co., Ltd.    China    $6,400,000    $6,400,000   
GGB, Inc. GGB Brasil Industria de Mancais e Componentes Ltda.    Brasil   
4,315,422 quotas    4,315,422 quotas    GGB, Inc. (4,315,421 quotas)            

Coltec Industries Inc (1 quota)

GGB France E.U.R.L.    France    8,000 shares    8,000 shares    GGB Holdings
E.U.R.L. GGB Heilbronn GmbH    Germany    25.000,00 EUR    25.000,00 Euro   
EnPro German Holding GmbH GGB Holdings E.U.R.L.    France    8.000 EUR    8.000
EUR    GGB, Inc. GGB Italy s.r.l    Italy    10.000 EUR    10.000 EUR    GGB,
Inc. GGB Kunststoff-Technologie GmbH    Germany    35.000 EUR    35.000 EUR   
GGB Heilbronn GmbH GGB Real Estate GmbH    Germany    25.000 EUR    25.000 EUR
   GGB, Inc. GGB Slovakia s.r.o    Slovakia    500,000 SKK    500,000 SKK   
GGB, Inc.



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

Name    Jurisdiction of
Incorporation    Authorized    Issued    Issued To1 GGB Tristar Suisse S.A.   
Switzerland    250 shares    250 shares   

GGB, Inc. (246 shares)

Hans Hussy (1 share)

Horst Matzner (1 share)

Jean de Raemy (1 share)

Bernd Fischer (1 share)

Garlock de Mexico, S.A. de C.V.    Mexico    156,000 (CF)    156,000 (CF)   

Garlock Sealing

Technologies LLC –155,998 (CF);

      1,995,000 (CV)    1,995,000 (CV)    1,995,000 (CV)      

2,151,000 (total

capital fijo and variable)

  

2,151,000 (total

capital fijo and variable)

   Garlock Overseas Corporation – 2 (CF) Garlock France SAS    France    302,500
   302,500    Coltec Industries France SAS Garlock GmbH    Germany    150,000 DM
   150,000 DM    EnPro German Holding GmbH Garlock (Great Britain) Limited   
United Kingdom    40,000 shares    15,000 shares    Coltec Industries Inc
Garlock International Inc    Delaware    1,000 shares    1,000 shares    Garlock
Sealing Technologies LLC Garlock of Canada Ltd.    Canada    100 shares    100
shares    Garlock International Inc Garlock Overseas Corporation    Delaware   
500 Common Shares    1 Common Share    Garlock Sealing Technologies LLC      
500 Preferred Shares       Garlock Pty Limited    Australia    500,000 shares   
300,000 shares    Garlock Sealing Technologies LLC Garlock Sealing Technologies
LLC    North Carolina    100 units    100 units    Coltec Industries Inc Garlock
Sealing Technologies (Shanghai) Co., Ltd.    China    1,700,000 shares   
1,700,000 shares    EnPro Hong Kong Holdings Company Limited Garlock Valqua
Japan, Inc.    Japan    1,600 shares    1,600 shares    Garlock Sealing
Technologies LLC (49%)



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

Name    Jurisdiction of
Incorporation    Authorized    Issued    Issued To1 Garrison Litigation
Management Group, Ltd.    North Carolina    1,500,000 Common Shares   
1,300,000 Common Shares    Coltec Industries Inc       300,000 Preferred Shares
   250,000 Preferred Shares    HTCI, Inc.    Michigan    1,000 shares    1,000
shares    Coltec Industries Inc Kenlee Daytona LLC    Delaware    —    —    Best
Holdings I, Inc. (100% Membership Interest) Link Seal Japan Ltd.    Japan    800
shares    200 shares    Coltec Industries Pacific Pte. Ltd. (50 %) QFM Sales and
Services, Inc.    Delaware    1,000 shares    1,000 shares    Coltec Industries
Inc Pipeline Seal & Insulator Co. Limited    United Kingdom    1,500,000 shares
   1,500,000 shares    Garlock (Great Britain) Limited Player & Cornish P.E.T.
Limited    United Kingdom    1,000 shares    1,000 shares    Compressor Products
International Limited PSI Products GmbH    Germany    100,000 DEM /1 share with
a nominal value 51,200 EUR    100,000 DEM /1 share with a nominal value 51,200
EUR    Franken Plastik GmbH PSI (SEA) SDN BHD    Malaysia    1 million ordinary
shares    600,000 ordinary shares    Coltec Industries Pacific Pte. Ltd. (50 %)
Robix Limited    United Kingdom    100,000 shares    100,000 shares   
Compressor Products International, Limited Stemco Crewson LLC    Texas    —    —
   Stemco LP (20%) STEMCO Kaiser Incorporated    Michigan   

10,000 Preferred Shares

2,000 Common Shares

   540 Common Shares    Coltec Industries Inc



--------------------------------------------------------------------------------

Schedule 9.1.4

Capital Structure

 

Name    Jurisdiction of
Incorporation    Authorized    Issued    Issued To1 Stemco LP    Texas   
Partnership Interest    Partnership Interest   

Coltec Industries Inc – General Partner (1%)

 

Stemco Holdings, Inc. – Limited Partner (99%)

Stemco Holdings, Inc.    Delaware    1,000 shares    1,000 shares    Coltec
Industries Inc

StemPro de Mexico, S. de R.L.

De C.V.

   Mexico    3,000 Pesos    3,000 Pesos   

Coltec Industries Inc (75%)

 

Coltec Internacional Services Co. (25%)

Technetics Group Daytona, Inc. (f/k/a Tara Technologies Corporation)    Delaware
   1,000,000    100    Best Holdings I, Inc. Technetics Group LLC   
North Carolina    —      —      Coltec Industries Inc (100% Membership Interest)
Texflo Compressor Services ULC    Canada    14,000,000 shares    1,000 shares   
Compressor Services Holdings, Inc. Wide Range Elastomers Limited   
United Kingdom    200 shares    200 shares    Garlock (Great Britain) Limited